                                 Case 1:20-cv-01254-MN Document 5-12 Filed 10/02/20 Page 1 of 1 PageID #: 1464                                                                             Confidential


Estimated Required Overbid
 Required Overbid Calculation ($ in Millions)

   Principal Balance of Term Loan at 8/31/20                                                                                                                                     $857
   (+) Accrued Interest at 8/31/20                                                                                                                                                   10
   (+) 1.5% Call Premium on Term Loan                                                                                                                                                13
   (+) 2% Exit Fee⁽¹⁾                                                                                                                                                                17
   Term Loan Par + Accrued                                                                                                                                                       $897
   (+) DIP Balance                                                                                                                                                                   30
   (+) DIP Accrued Interest at 8/31/20                                                                                                                                                0
   Total Debt Par + Accrued                                                                                                                                                      $927
   (+) Assumed Liabilities⁽²⁾                                                                                                                                                      107
   (+) Cure Costs                                                                                                                                                                     8
   (+) Wind Down Budget                                                                                                                                                              35
   (-) Projected Cash Balance at 8/31/20                                                                                                                                            (27)
   Credit Bid Purchase Price                                                                                                                                                   $1,051
   (+) Incremental Cash Taxes from Sale⁽³⁾                                                                                                                                           46
   (+) Other Incremental Expenses                                                                                                                                                    12
   (+) Incremental Cash to Fund Business Until Regulatory Approval                                                                                                                 TBD
   Total Required Breakeven Price                                                                                                                                              $1,108
   (-) Assumed Liabilities⁽²⁾                                                                                                                                                     (107)
   Required Cash Breakeven Price                                                                                                                                               $1,001
   (+) Minimum Overbid Amount                                                                                                                                                         5
   Required Cash Overbid                                                                                                                                                       $1,006



Note: Assumes August 31, 2020 close.
(1) Assumes court approves sale after July 15, 2020 and sale closes after August 15, 2020.
(2) Assumes bidder assumes same liabilities as credit bid.
(3) Illustrative amount based on Grant Thornton analysis of credit bid asset sale tax liability in a taxable asset sale. Lender credit bid mitigates nearly all sale tax liability by
    using G reorganization structure. G reorganization structure is not available to third party cash bidders, resulting in increased tax liability from a third party bid.
